DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 6/2/2020 has been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 6/2/2020, as modified by the preliminary amendment also filed on 6/2/2020.  Claims 1-11 and 15-25 are now pending in the present application.
Drawings
The drawings are objected to because the font size of the text is too small in Figures 1-7.  Numbers, letters, and reference characters must measure at least 1/8 inch in height.  Some fonts are smaller than others.  For example, an Arial font at 12.5 size may be 1/8 inch, where a Calibri font may need to be at 13.5 size to be 1/8 inch.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114 and 116.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 24 are objected to because of the following informalities:
On line 8 of claim 1, “different node to the first node” is grammatically incorrect and should be “different node than the first node” or something similar.
Claim 24 is dependent on canceled claim 14.  It appears that claim 24 was intended to be dependent on independent claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10, 15, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (U.S. Patent Application Publication No. 2013/0163520 A1) (as disclosed in Applicant’s IDS, hereinafter Kimura).

Regarding claim 1, Kimura discloses a method in a network node (Figure 16A and paragraph 0177 disclose an example of the flow of the data forwarding process by the base station 220), the method comprising:
receiving first data from a first device, the first data having a first type, wherein the first type is Internet-of-Things (IoT)-type (Figure 16A and paragraph 0178 disclose the wireless reception unit 122 of the base station 220 receives a data packet transmitted from the terminal device 200 (step S222).  The wireless reception unit 122 outputs the received data packet to the communication control unit 232.  Next, the communication control unit 232 determines whether the received data packet is a packet for MTC communication (step S224).  Here, if the data packet is the packet for the MTC communication, then the process of steps S226 to S232 is performed);
receiving second data from a second device, the second data having a second type, wherein the first data has a longer latency constraint than the second data (Figure 16A and paragraph 0178 disclose the wireless reception unit 122 of the base station 220 receives a data packet transmitted from the terminal device 200 (step S222).  The wireless reception unit 122 outputs the received data packet to the communication control unit 232.  Next, the communication control unit 232 determines whether the received data packet is a packet for MTC communication (step S224).  Paragraph 0007 discloses the case in which a low delay is strictly necessary as in voice communication, real-time streaming, and the like is comparatively less in the MTC communication);
sending the first data over a network link to a processing node for baseband processing the first data (Figure 16A and paragraphs 0179 and 0180 disclose when a device of a transmission source is an MTC terminal, the communication control unit 232 specifies an intermediate node to be designated in the destination field of the data packet using intermediate node data (step S226).  Next, the communication control unit 232 inserts the intermediate node designation information designating the specified intermediate node into the destination field of the data packet (step S230).  Next, the communication control unit 232 sets a flag (for example, Flag=1) indicating that the destination field has been changed in the data packet (step S232).  The data packet is forwarded from the transmission unit 126 to the core network 10 (step S234).  Figure 17 and paragraph 0186 disclose communication device 240 that operates as the intermediate node.  The communication device 240 includes a reception unit 142, a transmission unit 144, a storage unit 250, a communication control unit 252, and an information management unit 254.  Figure 9B and paragraphs 0201 and 0202 disclose in step S249, the communication control unit 252 identifies a destination node from information transcribed to the reserved field within the data packet (step S249).  The communication control unit 252 inserts destination node designation information designating the identified destination node into the destination field of the data packet (step S252).  The transmission unit 144 forwards the data packet to the next hop (for example, a forwarding destination node or a predetermined communication node selected so that traffic is distributed) (step S254)); and
baseband processing the second data in a different node to the first data (Figure 16A and paragraph 0178 disclose the wireless reception unit 122 of the base station 220 receives a data packet transmitted from the terminal device 200 (step S222).  The wireless reception unit 122 outputs the received data packet to the communication control unit 232.  Next, the communication control unit 232 determines whether the received data packet is a packet for MTC communication (step S224).  Here, if the data packet is the packet for the MTC communication, then the process of steps S226 to S232 is performed.  The data packet is forwarded from the transmission unit 126 to the core network 10 (step S234).  Paragraph 0140 disclose a forwarding node selects a forwarding destination node based on control information within a data packet.  This control information can be used to classify the data packet in terms of an AP relating to MTC communication or a type of MTC terminal.  According to this configuration, it is possible to systematically distribute the data packet according to a type of AP or a type of terminal.  For example, it is also possible to distribute forwarding destinations of data packets from the same type of APs or the same type of terminals, which are likely to simultaneously transmit data, among a plurality of forwarding destination nodes.  Accordingly, it is possible to avoid the occurrence of congestion by MTC communication in advance or effectively mitigate the congestion).

Regarding claim 8, as applied to claim 1 above, Kimura further discloses wherein the second data comprises delay sensitive data (Paragraph 0007 discloses the case in which a low delay is strictly necessary as in voice communication, real-time streaming, and the like is comparatively less in the MTC communication).

Regarding claim 10, as applied to claim 1 above, Kimura further discloses identifying the first data from scheduling information for transmissions from the first device (Paragraph 0140 disclose a forwarding node selects a forwarding destination node based on control information within a data packet.  This control information can be used to classify the data packet in terms of an AP relating to MTC communication or a type of MTC terminal.  According to this configuration, it is possible to systematically distribute the data packet according to a type of AP or a type of terminal.  For example, it is also possible to distribute forwarding destinations of data packets from the same type of APs or the same type of terminals, which are likely to simultaneously transmit data, among a plurality of forwarding destination nodes.  Accordingly, it is possible to avoid the occurrence of congestion by MTC communication in advance or effectively mitigate the congestion).

Regarding claim 15, Kimura discloses an apparatus for processing communications, the apparatus comprising a processor and a memory, the memory containing instructions executable by the processor such that the apparatus is operable (Figure 5 and paragraphs 0108 and 0111 disclose an example of a configuration of the base station 120 in accordance with this embodiment.  The base station 120 includes a wireless reception unit 122, a wireless transmission unit 124, a transmission unit 126, a reception unit 128, a storage unit 130, and a communication control unit 132.  The storage unit 130 stores a program and data for processing by the communication control unit 132 using a storage medium) to:
receive first data from a first device, the first data having a first type, wherein the first type is Internet-of-Things (IoT)-type (Figure 16A and paragraph 0178 disclose the wireless reception unit 122 of the base station 220 receives a data packet transmitted from the terminal device 200 (step S222).  The wireless reception unit 122 outputs the received data packet to the communication control unit 232.  Next, the communication control unit 232 determines whether the received data packet is a packet for MTC communication (step S224).  Here, if the data packet is the packet for the MTC communication, then the process of steps S226 to S232 is performed);
receive second data from a second device, the second data having a second type, wherein the first data has a longer latency constraint than the second data (Figure 16A and paragraph 0178 disclose the wireless reception unit 122 of the base station 220 receives a data packet transmitted from the terminal device 200 (step S222).  The wireless reception unit 122 outputs the received data packet to the communication control unit 232.  Next, the communication control unit 232 determines whether the received data packet is a packet for MTC communication (step S224).  Paragraph 0007 discloses the case in which a low delay is strictly necessary as in voice communication, real-time streaming, and the like is comparatively less in the MTC communication);
send the first data over a network link to a processing node for baseband processing the first data (Figure 16A and paragraphs 0179 and 0180 disclose when a device of a transmission source is an MTC terminal, the communication control unit 232 specifies an intermediate node to be designated in the destination field of the data packet using intermediate node data (step S226).  Next, the communication control unit 232 inserts the intermediate node designation information designating the specified intermediate node into the destination field of the data packet (step S230).  Next, the communication control unit 232 sets a flag (for example, Flag=1) indicating that the destination field has been changed in the data packet (step S232).  The data packet is forwarded from the transmission unit 126 to the core network 10 (step S234).  Figure 17 and paragraph 0186 disclose communication device 240 that operates as the intermediate node.  The communication device 240 includes a reception unit 142, a transmission unit 144, a storage unit 250, a communication control unit 252, and an information management unit 254.  Figure 9B and paragraphs 0201 and 0202 disclose in step S249, the communication control unit 252 identifies a destination node from information transcribed to the reserved field within the data packet (step S249).  The communication control unit 252 inserts destination node designation information designating the identified destination node into the destination field of the data packet (step S252).  The transmission unit 144 forwards the data packet to the next hop (for example, a forwarding destination node or a predetermined communication node selected so that traffic is distributed) (step S254)); and
baseband process the second data or send the second data to a different node than the first data for baseband processing (Figure 16A and paragraph 0178 disclose the wireless reception unit 122 of the base station 220 receives a data packet transmitted from the terminal device 200 (step S222).  The wireless reception unit 122 outputs the received data packet to the communication control unit 232.  Next, the communication control unit 232 determines whether the received data packet is a packet for MTC communication (step S224).  Here, if the data packet is the packet for the MTC communication, then the process of steps S226 to S232 is performed.  The data packet is forwarded from the transmission unit 126 to the core network 10 (step S234).  Paragraph 0140 disclose a forwarding node selects a forwarding destination node based on control information within a data packet.  This control information can be used to classify the data packet in terms of an AP relating to MTC communication or a type of MTC terminal.  According to this configuration, it is possible to systematically distribute the data packet according to a type of AP or a type of terminal.  For example, it is also possible to distribute forwarding destinations of data packets from the same type of APs or the same type of terminals, which are likely to simultaneously transmit data, among a plurality of forwarding destination nodes.  Accordingly, it is possible to avoid the occurrence of congestion by MTC communication in advance or effectively mitigate the congestion).

Regarding claim 22, as applied to claim 15 above, Kimura further discloses wherein the second data comprises delay sensitive data (Paragraph 0007 discloses the case in which a low delay is strictly necessary as in voice communication, real-time streaming, and the like is comparatively less in the MTC communication).

Regarding claim 24, as applied to claim 15 above, Kimura further discloses wherein the memory contains instructions executable by the processor such that the apparatus is operable to identify the first data from scheduling information for transmissions from the first device (Paragraph 0140 disclose a forwarding node selects a forwarding destination node based on control information within a data packet.  This control information can be used to classify the data packet in terms of an AP relating to MTC communication or a type of MTC terminal.  According to this configuration, it is possible to systematically distribute the data packet according to a type of AP or a type of terminal.  For example, it is also possible to distribute forwarding destinations of data packets from the same type of APs or the same type of terminals, which are likely to simultaneously transmit data, among a plurality of forwarding destination nodes.  Accordingly, it is possible to avoid the occurrence of congestion by MTC communication in advance or effectively mitigate the congestion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Huang (U.S. Patent Application Publication No. 2016/0255532 A1) (hereinafter Huang).

Regarding claim 2, as applied to claim 1 above, Kimura discloses the claimed invention except explicitly disclosing wherein sending the first data comprises: buffering a plurality of data transmissions from the first device; and sending the plurality of data transmissions using a transport resource on the network link.
In analogous art, Huang discloses wherein sending the first data comprises:
buffering a plurality of data transmissions from the first device (Paragraph 0041 discloses the network node may aggregate machine type communications data intended for reception by the same target device or machine type communications application, and may forward the aggregated machine type communications data to the target device or machine type communications application using one (and the same, single) connection.  For example, and not limited to these options, the one connection could be a single bearer service or may be realized by repacking the aggregating machine type communications data in data packets destined to the target device or target machine type communications application); and
sending the plurality of data transmissions using a transport resource on the network link (Paragraph 0041 discloses the network node may aggregate machine type communications data intended for reception by the same target device or machine type communications application, and may forward the aggregated machine type communications data to the target device or machine type communications application using one (and the same, single) connection.  For example, and not limited to these options, the one connection could be a single bearer service or may be realized by repacking the aggregating machine type communications data in data packets destined to the target device or target machine type communications application).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate aggregating MTC before sending the aggregated MTC, as described in Huang, with sending MTC, as described in Kimura, because doing so is using a known technique to improve a similar method in the same way.  Combining aggregating MTC before sending the aggregated MTC of Huang with sending MTC of Kimura was within the ordinary ability of one of ordinary skill in the art based on the teachings of Huang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kimura and Huang to obtain the invention as specified in claim 2.

Regarding claim 16, as applied to claim 15 above, Kimura discloses the claimed invention except explicitly disclosing wherein the memory contains instructions executable by the processor such that the apparatus is operable to send the first data by: buffering a plurality of data transmissions from the first device; and sending the plurality of data transmissions using a transport resource on the network link.
In analogous art, Huang discloses wherein the memory contains instructions executable by the processor such that the apparatus is operable to send the first data by:
buffering a plurality of data transmissions from the first device (Paragraph 0041 discloses the network node may aggregate machine type communications data intended for reception by the same target device or machine type communications application, and may forward the aggregated machine type communications data to the target device or machine type communications application using one (and the same, single) connection.  For example, and not limited to these options, the one connection could be a single bearer service or may be realized by repacking the aggregating machine type communications data in data packets destined to the target device or target machine type communications application); and
sending the plurality of data transmissions using a transport resource on the network link (Paragraph 0041 discloses the network node may aggregate machine type communications data intended for reception by the same target device or machine type communications application, and may forward the aggregated machine type communications data to the target device or machine type communications application using one (and the same, single) connection.  For example, and not limited to these options, the one connection could be a single bearer service or may be realized by repacking the aggregating machine type communications data in data packets destined to the target device or target machine type communications application).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate aggregating MTC before sending the aggregated MTC, as described in Huang, with sending MTC, as described in Kimura, because doing so is using a known technique to improve a similar method in the same way.  Combining aggregating MTC before sending the aggregated MTC of Huang with sending MTC of Kimura was within the ordinary ability of one of ordinary skill in the art based on the teachings of Huang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kimura and Huang to obtain the invention as specified in claim 16.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Huang as applied to claims 2 and 16 above, and further in view of Matos et al. (U.S. Patent Application Publication No. 2017/0132853 A1) (hereinafter Matos).

Regarding claim 3, as applied to claim 2 above, Kimura, as modified by Huang, discloses the claimed invention except explicitly disclosing wherein sending the plurality of data transmissions comprises sending the plurality of data transmissions when a total size of the plurality of data transmissions in a buffer exceeds a threshold proportion of a bandwidth of the transport resource, or sending the plurality of data transmissions comprises sending based on an available bandwidth of the transport.
In analogous art, Matos discloses wherein sending the plurality of data transmissions comprises sending the plurality of data transmissions when a total size of the plurality of data transmissions in a buffer exceeds a threshold proportion of a bandwidth of the transport resource, or sending the plurality of data transmissions comprises sending based on an available bandwidth of the transport (Paragraph 0182 discloses in an example scenario in which the collected data is somewhat delay tolerant, block 820 may comprise storing such collected data in a memory and communicating such collected data to a recipient when convenient (e.g., when communication bandwidth is freely available, etc.)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate communicating collected data when bandwidth is freely available, as described in Matos, with sending aggregated MTC, as described in Kimura, as modified by Huang, because doing so is using a known technique to improve a similar method in the same way.  Combining communicating collected data when bandwidth is freely available of Matos with sending aggregated MTC of Kimura, as modified by Huang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Matos.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kimura, Huang, and Matos to obtain the invention as specified in claim 3.

Regarding claim 17, as applied to claim 16 above, Kimura, as modified by Huang, discloses the claimed invention except explicitly disclosing wherein the memory contains instructions executable by the processor such that the apparatus is operable to send the plurality of data transmissions by sending the plurality of data transmissions when a total size of the plurality of data transmissions in a buffer exceeds a threshold proportion of a bandwidth of the transport resource, or by sending based on an available bandwidth of the transport.
In analogous art, Matos discloses wherein the memory contains instructions executable by the processor such that the apparatus is operable to send the plurality of data transmissions by sending the plurality of data transmissions when a total size of the plurality of data transmissions in a buffer exceeds a threshold proportion of a bandwidth of the transport resource, or by sending based on an available bandwidth of the transport (Paragraph 0182 discloses in an example scenario in which the collected data is somewhat delay tolerant, block 820 may comprise storing such collected data in a memory and communicating such collected data to a recipient when convenient (e.g., when communication bandwidth is freely available, etc.)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate communicating collected data when bandwidth is freely available, as described in Matos, with sending aggregated MTC, as described in Kimura, as modified by Huang, because doing so is using a known technique to improve a similar method in the same way.  Combining communicating collected data when bandwidth is freely available of Matos with sending aggregated MTC of Kimura, as modified by Huang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Matos.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kimura, Huang, and Matos to obtain the invention as specified in claim 17.

Claims 4, 7, 9, 11, 18, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Chiang et al. (U.S. Patent Application Publication No. 2015/0223060 A1) (hereinafter Chiang).

Regarding claim 4, as applied to claim 1 above, Kimura discloses the claimed invention except explicitly disclosing wherein sending the first data over a network link to a processing node for baseband processing the first data comprises sending the first data to a first Cloud Radio Access Network (CRAN) for baseband processing the first data, and baseband processing the second data comprises baseband processing the second data in a second Cloud Radio Access Network (CRAN).
In analogous art, Chiang discloses wherein sending the first data over a network link to a processing node for baseband processing the first data comprises sending the first data to a first Cloud Radio Access Network (CRAN) for baseband processing the first data, and baseband processing the second data comprises baseband processing the second data in a second Cloud Radio Access Network (CRAN) (Paragraph 0015 discloses radio equipment controller 210 may include one or more devices capable of receiving, generating, processing, storing, and/or providing information associated with a mobile communication.  For example, radio equipment controller 210 may include a base station, a baseband unit (BBU) (e.g., an LTE BBU, etc.), a radio equipment control ( REC), a radio unit (e.g., a radio data encoding unit, a radio data decoding unit, etc.), a wideband CDMA (W-CDMA) digital unit, a server, or the like.  In some implementations, radio equipment controller 210 may receive CPRI information (e.g., encapsulating information associated with a mobile communication), and may process the CPRI information to determine the information associated with the mobile communication (e.g., radio communication information).  In some implementations, multiple radio equipment controllers 210 may be consolidated into a processing center (e.g., a base band hotel, a cloud-radio access network, a centralized-radio access network, etc.), and may receive CPRI information via a transmission device (e.g., a head unit, a router, a gateway, a switch, a hub, or the like).  In some implementations, radio equipment controller 210 may be associated with a particular radio equipment device 230.  Additionally, or alternatively, radio equipment controller 210 may be associated with multiple radio equipment devices 230 (e.g., via a multicast connection, a set of unicast connections, etc.)  In some implementations, radio equipment controller 210 may communicate with one or more other radio equipment controllers 210 (e.g., via network 240)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate processing in a CRAN, as described in Chiang, with processing in a network node, as described in Kimura, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining processing in a CRAN of Chiang with processing in a network node of Kimura was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chiang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kimura and Chiang to obtain the invention as specified in claim 4.

Regarding claims 7 and 21, as applied to claims 1 and 16 above, Kimura discloses the claimed invention except explicitly disclosing wherein the network link comprises a Common Public Radio Interface (CPRI).
In analogous art, Chiang discloses wherein the network link comprises a Common Public Radio Interface (CPRI) (Paragraph 0001 discloses a common public radio interface (CPRI) may be utilized for transmission of radio communication information between a radio equipment device and a radio equipment controller).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a CPRI, as described in Chiang, with communicating data, as described in Kimura, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a CPRI of Chiang with communicating data of Kimura was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chiang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kimura and Chiang to obtain the invention as specified in claims 7 and 21.

Regarding claims 9 and 23, as applied to claims 1 and 16 above, Kimura discloses the claimed invention except explicitly disclosing wherein the first data and the second data are received from at least one Radio Equipment (RE).
In analogous art, Chiang discloses wherein the first data and the second data are received from at least one Radio Equipment (RE) (Paragraph 0015 discloses In some implementations, radio equipment controller 210 may be associated with a particular radio equipment device 230.  Additionally, or alternatively, radio equipment controller 210 may be associated with multiple radio equipment devices 230 (e.g., via a multicast connection, a set of unicast connections, etc.)  Paragraph 0017 discloses  radio equipment device 230 may include one or more devices capable of receiving, generating, processing, storing, and/or providing information associated with a mobile communication.  For example, radio equipment device 230 may include an antenna, a remote radio head (RRH), radio equipment (RE), a radio frequency (RF) transceiver, an analog-to-digital converter, a digital-to-analog converter, or the like.  In some implementations, radio equipment device 230 may receive (e.g., via network 240) radio communication information (e.g., a mobile communication associated with a radio frequency waveform transmission) from a mobile device, and may generate CPRI information (e.g., proprietary CPRI information) based on the radio communication information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate radio equipment (RE), as described in Chiang, with communicating data, as described in Kimura, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining radio equipment (RE) of Chiang with communicating data of Kimura was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chiang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kimura and Chiang to obtain the invention as specified in claims 9 and 23.

Regarding claim 11, as applied to claim 1 above, Kimura discloses the claimed invention except explicitly disclosing wherein the network node comprises a Radio Equipment Controller (REC.
In analogous art, Chiang discloses wherein the network node comprises a Radio Equipment Controller (REC) (Paragraph 0015 discloses radio equipment controller 210 may include one or more devices capable of receiving, generating, processing, storing, and/or providing information associated with a mobile communication.  For example, radio equipment controller 210 may include a base station, a baseband unit (BBU) (e.g., an LTE BBU, etc.), a radio equipment control ( REC), a radio unit (e.g., a radio data encoding unit, a radio data decoding unit, etc.), a wideband CDMA (W-CDMA) digital unit, a server, or the like.  In some implementations, radio equipment controller 210 may receive CPRI information (e.g., encapsulating information associated with a mobile communication), and may process the CPRI information to determine the information associated with the mobile communication (e.g., radio communication information)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate radio equipment control ( REC), as described in Chiang, with data communications , as described in Kimura, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining radio equipment control ( REC) of Chiang with data communications of Kimura was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chiang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kimura and Chiang to obtain the invention as specified in claim 11.

Regarding claim 18, as applied to claim 16 above, Kimura discloses the claimed invention except explicitly disclosing wherein the memory contains instructions executable by the processor such that the apparatus is operable to send the first data over a network link to a processing node for baseband processing the first data by sending the first data to a first Cloud Radio Access Network (CRAN) for baseband processing the first data, and baseband processing the second data comprises baseband processing the second data in a second Cloud Radio Access Network (CRAN).
In analogous art, Chiang discloses wherein the memory contains instructions executable by the processor such that the apparatus is operable to send the first data over a network link to a processing node for baseband processing the first data by sending the first data to a first Cloud Radio Access Network (CRAN) for baseband processing the first data, and baseband processing the second data comprises baseband processing the second data in a second Cloud Radio Access Network (CRAN) (Paragraph 0015 discloses radio equipment controller 210 may include one or more devices capable of receiving, generating, processing, storing, and/or providing information associated with a mobile communication.  For example, radio equipment controller 210 may include a base station, a baseband unit (BBU) (e.g., an LTE BBU, etc.), a radio equipment control ( REC), a radio unit (e.g., a radio data encoding unit, a radio data decoding unit, etc.), a wideband CDMA (W-CDMA) digital unit, a server, or the like.  In some implementations, radio equipment controller 210 may receive CPRI information (e.g., encapsulating information associated with a mobile communication), and may process the CPRI information to determine the information associated with the mobile communication (e.g., radio communication information).  In some implementations, multiple radio equipment controllers 210 may be consolidated into a processing center (e.g., a base band hotel, a cloud-radio access network, a centralized-radio access network, etc.), and may receive CPRI information via a transmission device (e.g., a head unit, a router, a gateway, a switch, a hub, or the like).  In some implementations, radio equipment controller 210 may be associated with a particular radio equipment device 230.  Additionally, or alternatively, radio equipment controller 210 may be associated with multiple radio equipment devices 230 (e.g., via a multicast connection, a set of unicast connections, etc.)  In some implementations, radio equipment controller 210 may communicate with one or more other radio equipment controllers 210 (e.g., via network 240)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate processing in a CRAN, as described in Chiang, with processing in a network node, as described in Kimura, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining processing in a CRAN of Chiang with processing in a network node of Kimura was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chiang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kimura and Chiang to obtain the invention as specified in claim 18.

Regarding claim 25, as applied to claim 16 above, Kimura discloses the claimed invention except explicitly disclosing wherein the apparatus comprises a Radio Equipment Controller (REC).
In analogous art, Chiang discloses wherein the apparatus comprises a Radio Equipment Controller (REC) (Paragraph 0015 discloses radio equipment controller 210 may include one or more devices capable of receiving, generating, processing, storing, and/or providing information associated with a mobile communication.  For example, radio equipment controller 210 may include a base station, a baseband unit (BBU) (e.g., an LTE BBU, etc.), a radio equipment control ( REC), a radio unit (e.g., a radio data encoding unit, a radio data decoding unit, etc.), a wideband CDMA (W-CDMA) digital unit, a server, or the like.  In some implementations, radio equipment controller 210 may receive CPRI information (e.g., encapsulating information associated with a mobile communication), and may process the CPRI information to determine the information associated with the mobile communication (e.g., radio communication information)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate radio equipment control ( REC), as described in Chiang, with data communications , as described in Kimura, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining radio equipment control ( REC) of Chiang with data communications of Kimura was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chiang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kimura and Chiang to obtain the invention as specified in claim 25.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Brok (U.S. Patent Application Publication No. 2008/0056225 A1) (hereinafter Brok).

Regarding claim 5, as applied to claim 1 above, Kimura discloses the claimed invention except explicitly disclosing wherein sending the first data comprises sending the first data when a difference between an expiry time of at least some of the first data and a current time is less than a delay time for transmissions over the network link plus a tolerance time.
In analogous art, Brok discloses wherein sending the first data comprises sending the first data when a difference between an expiry time of at least some of the first data and a current time is less than a delay time for transmissions over the network link plus a tolerance time (Paragraph 0016 discloses when the delay time expires, transmission is no longer delayed and the data message is transmitted).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting data when a delay time expires, as described in Brok, with transmitting data, as described in Kimura, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining transmitting data when a delay time expires of Brok with transmitting data of Kimura was within the ordinary ability of one of ordinary skill in the art based on the teachings of Brok.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kimura and Brok to obtain the invention as specified in claim 5.

Regarding claim 19, as applied to claim 15 above, Kimura discloses the claimed invention except explicitly disclosing wherein the memory contains instructions executable by the processor such that the apparatus is operable to send the first data by sending the first data when a difference between an expiry time of at least some of the first data and a current time is less than a delay time for transmissions over the network link plus a tolerance time.
In analogous art, Brok discloses wherein the memory contains instructions executable by the processor such that the apparatus is operable to send the first data by sending the first data when a difference between an expiry time of at least some of the first data and a current time is less than a delay time for transmissions over the network link plus a tolerance time (Paragraph 0016 discloses when the delay time expires, transmission is no longer delayed and the data message is transmitted).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting data when a delay time expires, as described in Brok, with transmitting data, as described in Kimura, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining transmitting data when a delay time expires of Brok with transmitting data of Kimura was within the ordinary ability of one of ordinary skill in the art based on the teachings of Brok.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kimura and Brok to obtain the invention as specified in claim 19.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Ji et al. (U.S. Patent Application Publication No. 2013/0121249 A1) (hereinafter Ji).

Regarding claims 6 and 20, as applied to claims 1 and 15 above, Kimura discloses the claimed invention except explicitly disclosing wherein the first type is a narrowband radio access technology type.
In analogous art, Ji discloses wherein the first type is a narrowband radio access technology type (Paragraph 0044 discloses most of the MTC terminals will have a function capable of only narrowband transmission).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate narrowband technology  as described in Ji, with MTC, as described in Kimura, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining narrowband technology of Ji with MTC of Kimura was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ji.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kimura and Ji to obtain the invention as specified in claims 6 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Allingham (U.S. Patent No. 588,9972 A) discloses bus to bus bridge deadlock prevention system;
Kalkunte et al. (U.S. Patent No. 599,5488 A) discloses method and apparatus for regulating data flow in networks;
Ambrose (U.S. Patent No. 7,246,171 B1) discloses system and method for managing data transmissions from a TFTP server by specifying a maximum bandwidth;
Zavalkovsky (U.S. Patent No. 7,313,635 B1) discloses method and apparatus for simulating a load on an application server in a network;
Lee et al. (U.S. Patent Application Publication No. 2011/0300858 A1) discloses buffer status reporting methods for machine type communication data transmission and related mobile communication devices;
Shatzkamer et al. (U.S. Patent Application Publication No. 2013/0163524 A1) discloses system and method for transporting digital radio signal streams in a small cell network environment;
Maeda et al. (U.S. Patent Application Publication No. 2013/0182632 A1) discloses communication system;
Yin (U.S. Patent Application Publication No. 2013/0250772 A1) discloses devices for enabling half-duplex communication;
Webb et al. (U.S. Patent Application Publication No. 2014/0219187 A1) discloses data caching in a communication network;
Joung et al. (U.S. Patent No. 8,842,724 B1) discloses data compression and decompression method between digital unit and radio unit in cloud radio access network;
Joung et al. (U.S. Patent No. 9,059,970 B1) discloses method of compressing and decompressing I/Q sample data in cloud radio access network;
Amezawa (U.S. Patent Application Publication No. 2015/0244395 A1) discloses complex digital signal compression device, method and computer-readable storage medium, complex digital signal expansion device, method and computer-readable storage medium, and communication device;
Hoffmann (U.S. Patent Application Publication No. 2017/0118578 A1) discloses transmitting machine type communication data between a plurality of machine type communication devices and a mobile communication network;
Pawar et al. (U.S. Patent Application Publication No. 2017/0238361 A1) discloses modified architecture for cloud radio access networks and approach for compression of front-haul data;
Checko (U.S. Patent Application Publication No. 2017/0238335 A1) discloses method for radio source scheduling;
Chatterjee et al. (U.S. Patent Application Publication No. 2018/0227148 A1) discloses methods and apparatuses for channel estimation for NB-PBCH in NB-LTE systems; and
Plestid et al. (U.S. Patent Application Publication No. 2018/0249346 A1) discloses system and method for network stranded remote radio installation.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642